NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL E. HEILBRUN,                            No. 16-35640

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01052-SI

 v.
                                                MEMORANDUM*
CITY OF PORTLAND; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Michael E. Heilbrun, an Oregon state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We review de novo a dismissal under Heck v. Humphrey,

512 U.S. 477 (1994). Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm in part, vacate in part, and remand.

      To the extent that Heilbrun alleged that he was wrongfully convicted of

parole violations, the district court properly dismissed these claims as Heck-barred

because success on these claims would necessarily imply the invalidity of

Heilbrun’s conviction and sentence. See Heck, 512 U.S. at 486-87 (explaining that

if “a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated”).

      However, as to the remaining claims, the district court did not address

Heilbrun’s allegations in his verified complaint that adverse side effects from pain

medication and failure to install safety measures resulted in his back injury, and

that he was administered medication without his informed consent. See DeShaney

v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989) (explaining that

the state has a duty to provide inmates with “basic human needs,” including

medical care and “reasonable safety”); Johnson v. Meltzer, 134 F.3d 1393, 1397

(9th Cir. 1998) (“[D]ue process requires that if a doctor gives a drug to an inmate

without his consent, the drug must be medically appropriate.”). We vacate the

judgment in part, and remand for the district court to consider these allegations in

                                          2                                     16-35640
the first instance, and to determine whether leave to amend would be appropriate.

See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant

is entitled to notice of the complaint’s deficiencies and an opportunity to amend

prior to dismissal of the action.”).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3                                   16-35640